Case: 19-10012   Date Filed: 11/07/2019   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10012
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:17-cr-00079-LSC-JHE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CEDRICK LAMAR COLLINS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (November 7, 2019)



Before TJOFLAT, BRANCH, and EDMONDSON, Circuit Judges.
              Case: 19-10012     Date Filed: 11/07/2019    Page: 2 of 7


PER CURIAM:



      Cedrick Lamar Collins appeals his above-guideline 240-month total

sentence, imposed upon resentencing -- after pleading guilty to bank robbery, 18

U.S.C. § 2113(a), and hostage taking during a robbery, 18 U.S.C. § 2113(a), (e).

      We previously vacated Collins’s sentences and remanded to the district court

for resentencing because the district court plainly erred by requiring Collins to

register as a sex offender. See United States v. Collins, 753 F. App’x 863, 866

(11th Cir. 2018) (unpublished). We stated, however, that Collins’s other

arguments on appeal -- that his sentence was procedurally and substantively

unreasonable because (1) the district court failed to explain sufficiently the reasons

for the 120-month upward variance and (2) failed to consider properly the 18

U.S.C. § 3553(a) factors, including that Collins was 18 years’ old when he

committed the robbery -- lacked merit and that we would not address the

arguments in detail. Id. at 864, n. 1. At resentencing, the district court sentenced

Collins again to a 240-month total sentence for the same reasons. Collins now

argues that the district court failed to explain adequately his sentences following

remand. He further argues that his above-guideline, 240-month total sentence was

substantively unreasonable because the district court failed to give a sufficiently

significant justification for its 120-month upward variance.


                                          2
              Case: 19-10012     Date Filed: 11/07/2019    Page: 3 of 7


      Under the law-of-the-case doctrine, district and appellate courts are bound

by findings of fact and conclusions of law made by an appellate court in a prior

appeal in the same case, unless the case fits within one of the narrow exceptions to

the law-of-the-case doctrine. United States v. Anderson, 772 F.3d 662, 668 (11th

Cir. 2014). Those exceptions occur where there is new evidence, where the

appellate decision is clearly erroneous and would cause manifest injustice, or

where an intervening change in controlling case law dictates a different result. Id.

at 668-69. “The law of the case doctrine, self-imposed by the courts, operates to

create efficiency, finality, and obedience within the judicial system so that an

appellate decision binds all subsequent proceedings in the same case.” United

States v. Amedeo, 487 F.3d 823, 829 (11th Cir. 2007) (quotations and alterations

omitted).

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard of review. United States v. Foster, 878 F.3d 1297, 1304 (11th

Cir. 2018). The party who challenges the sentence bears the burden to show that

the sentence is unreasonable in the light of the record and the 18 U.S.C. § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We review

de novo whether a district court sufficiently explained its reasons for imposing a

non-guideline sentence, pursuant to 18 U.S.C. § 3553(c)(2), even if the defendant




                                          3
              Case: 19-10012     Date Filed: 11/07/2019   Page: 4 of 7


did not object to the explanation below. See United States v. Parks, 823 F.3d 990,

995 (11th Cir. 2016).

      The first question we address to determine whether a sentence is reasonable

is whether the district court committed a significant procedural error. United

States v. Overstreet, 713 F.3d 627, 636 (11th Cir. 2013). The district court must

state in open court the specific reason for imposing a sentence outside the guideline

range. 18 U.S.C. § 3553(c)(2); Parks, 823 F.3d at 993. “The sentencing judge

should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). “The

statement of reasons also serves to focus a sentencing court’s analysis of the

defendant’s offense conduct and assists appellate courts’ review of whether the

guidelines were properly applied.” United States v. Parrado, 911 F.2d 1567, 1572

(11th Cir. 1990). The needed “length and amount of detail describing the district

court’s reasoning depends on the circumstances.” United States v. Ghertler, 605
F.3d 1256, 1262 (11th Cir. 2010).

      Second, we must determine whether the sentence is substantively reasonable

under the totality of the circumstances. Overstreet, 713 F.3d at 636. The district

court must impose a sentence sufficient, but not greater than necessary, to comply

with the factors listed in § 3553(a), including the nature and circumstances of the

                                          4
               Case: 19-10012     Date Filed: 11/07/2019    Page: 5 of 7


offense and the history and characteristics of the defendant; the need to promote

respect for the law and protect the public from the defendant’s future criminal

conduct; and the sentencing guideline range. See 18 U.S.C. § 3553(a).

      We have said that a district court abuses its discretion if it, for example,

(1) fails to consider relevant factors that were due significant weight, (2) gives an

improper or irrelevant factor significant weight, or (3) commits a clear error of

judgment by balancing the proper factors unreasonably. United States v. Irey, 612
F.3d 1160, 1189 (11th Cir. 2010) (en banc). The district court’s unjustified

reliance on one § 3553(a) factor may be indicative of an unreasonable sentence.

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). The weight given to

any specific factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). For example, district

courts have broad leeway in deciding how much weight to give a defendant’s

criminal history. United States v. Rosales-Bruno, 789 F.3d 1249, 1261, 1263–64

(11th Cir. 2015). Moreover, although the district court must consider the § 3553(a)

factors, it need not state on the record that it has considered each one of the factors

or discuss each of them. United States v. Barrington, 648 F.3d 1178, 1204 (11th

Cir. 2011).

      In reviewing the substantive reasonableness of a sentence imposed outside

the guideline range, we may take the degree of variance into account and consider

                                           5
              Case: 19-10012     Date Filed: 11/07/2019   Page: 6 of 7


the extent of a deviation from the guidelines. See Gall v. United States, 552 U.S.
38, 47 (2007). Although no proportionality principle exists for sentencing, a major

variance from the advisory sentencing guideline range requires a more significant

justification than a minor one; and the justification must be sufficiently compelling

to support the degree of the variance. Irey, 612 F.3d at 1196. The district court

may vary upward based on conduct that was already considered in calculating the

guideline range. United States v. Williams, 526 F.3d 1312, 1324 (11th Cir. 2008).

The Guidelines generally permit consideration of juvenile criminal history. See

United States v. Chanel, 3 F.3d 372, 373 (11th Cir. 1993) (holding that U.S.S.G.

§ 4A1.2(d) applies to juvenile adjudications of guilt). Finally, a sentence imposed

well below the statutory maximum penalty is an indicator of a reasonable sentence.

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Collins’s arguments on appeal are barred by the law-of-the-case doctrine,

insofar as we rejected them as meritless in his previous appeal. See Anderson, 772
F.3d at 668-89.

      Furthermore, Collins’s sentences were reasonable. The district court

sufficiently explained its reasons for the sentences, including expressly adopting

the reasoning from his previous resentencing hearing. In addition, Collins’s 240-

month total sentence was substantively reasonable because the district court

provided a sufficiently compelling justification for the 120-month upward

                                          6
              Case: 19-10012     Date Filed: 11/07/2019   Page: 7 of 7


variance. The district court considered the nature and circumstances of the bank

robbery and hostage taking, Collins’s impact on his victims, Collins’s criminal

history, and the need to promote respect for the law and to protect the public.

      AFFIRMED.




                                          7